           Case 2:20-cv-00230-LPR Document 6 Filed 11/20/20 PageELECTRONICALLY
                                                                 1 of 9        FILED
                                                                               Chicot County Circuit Court
                                                                       Josephine Griffin, Chicot County Circuit Clerk
                                                                             2020-Nov-20 13:44:58
                                                                                  09CV-20-62
                                                                               C10D03 : 9 Pages




              IN THE CIRCUIT COURT OF CHICOT COUNTY, ARKANSAS
                               THIRD DIVISION

HOLISTIC INDUSTRIES OF ARKANSAS, LLC,
And SAM EPSTEIN ANGEL                                                          PLAINTIFFS

VS.                            CASE NO. 09CV-2020-62

FEUERSTEIN KULICK LLP                                                        DEFENDANT

                 SECOND AMENDED ANSWER TO COMPLAINT

      COMES now the Defendant, Feuerstein Kulick LLP, by its attorneys, Barber Law

Firm PLLC, and for its Second Amended Answer to Plaintiffs’ Complaint, state(s) as

follows:

      1.      Defendant denies the allegations contained in paragraph 1 of the Complaint.

      2.      Defendant does not have sufficient information to admit or deny the

allegations contained in paragraph 2 and therefore denies same.

      3.      Admitted.

      4.      Defendant denies the allegations contained in paragraph 4 of the

Complaint.

      5.      Defendant denies the allegations contained in paragraph 5 of the

Complaint.

      6.      Defendant denies the allegations as phrased in paragraph 6 of the

Complaint. Defendant was retained to assist Plaintiff Holistic Industries of Arkansas, LLC

in the preparation of applications to the Arkansas Medical Marijuana Commission.

Defendant denies all other allegations contained in paragraph 6 of the Complaint.


                                            1

                                      EXHIBIT 2
             Case 2:20-cv-00230-LPR Document 6 Filed 11/20/20 Page 2 of 9




       7.       Defendant denies the allegations contained in paragraph 7 of the

Complaint.

       8.       Defendant does not have sufficient information to admit or deny the

allegations in paragraph 8 and therefore denies same.

       9.       Defendant does not have sufficient information to admit or deny the

allegations in paragraph 9 and therefore denies same.

       10.      Defendant does not have sufficient information to admit or deny the

allegations in paragraph 10 and therefore denies same.

       11.      Defendant denies the allegations contained in paragraph 11 of the

Complaint. Defendant was retained on Labor Day weekend, which was two weeks before

the submission was due.        Typically, Defendant spends months preparing these

applications.

       12.      Defendant denies the allegations contained in paragraph 12 of the

Complaint.

       13.      Defendant denies the allegations contained in paragraph 13 of the

Complaint.

       14.      Defendant admits that it had a duty to possess and use with reasonable

diligence the skill ordinarily used by attorneys acting in the same or similar circumstances

and in fact met and exceeded that duty and denies the remaining allegations in paragraph

14 of the Complaint.

       15.      Defendant denies the allegations contained in paragraph 15 of the

Complaint.




                                             2
          Case 2:20-cv-00230-LPR Document 6 Filed 11/20/20 Page 3 of 9




       16.    Defendant denies the allegations contained in paragraph 16 of the

Complaint.

       17.    Defendant denies the allegations contained in paragraph 17 of the

Complaint. All the people working on the application were affiliated with the firm either

as partner or associate.

       18.    Defendant denies the allegations contained in paragraph 18 of the

Complaint.

       19.    Defendant denies that Plaintiffs are entitled to a jury trial. Plaintiffs signed

an engagement agreement waiving their right to trial by jury and further agreed to resolve

any dispute between the Defendant or its attorneys and Plaintiffs through binding

arbitration in New York City before JAMS or NAM which are respected mediation and

arbitration services. Therefore, Plaintiffs have voluntarily waived their right to file this

lawsuit and waived any right to a jury trial. (See Exhibit “1”.)

       20.    Defendant denies the allegations set forth in the “wherefore” paragraph of

the Complaint.

       21.    Defendant denies any and all allegations contained in the Complaint that

are not specifically admitted.

       22.    Further answering, Defendant moves to dismiss the Complaint on the

following grounds; this Court lacks jurisdiction over the subject matter, lacks personal

jurisdiction over Defendant, improper venue, ineffective or incomplete service of process,

and the complaint fails to state facts upon which relief can be granted against Defendant

pursuant to ARCP Rule 12(b)(1-6) and FRCP Rule 12(b)(1-6). Defendant specifically




                                              3
          Case 2:20-cv-00230-LPR Document 6 Filed 11/20/20 Page 4 of 9




reserves the right to later file motions to dismiss on any of these grounds pursuant of

ARCP Rule 12(b)(1-6) and FRCP 12(b)(1-6).

       23.    If Plaintiffs sustained any damages, which allegation is denied, the damages

were proximally caused by Plaintiffs or by an intervening proximate cause or by the

conduct of individuals or entities for whom this Defendant has no responsibility

whatsoever, and as a result of the decision of the five commissioners that determined

which applicants received the licenses.

       24.    Defendant also asserts the following affirmative defenses; arbitration and

award, comparative fault, estoppel, laches, release, lack of capacity and standing, failure

to mitigate damages, negligence, impossibility of determination that Plaintiff would have

received one of the five licenses granted by the five commissioners who reviewed and

scored the 308 applications submitted for review and fault of Plaintiffs as a complete or

partial bar to the claim of the Plaintiffs.

       25.    Defendant reserves the right to file an amended answer and otherwise plead

further in this case.

       26.    Defendant affirmatively state that Plaintiffs do not have standing or

capacity under Arkansas law to pursue this lawsuit.

       WHEREFORE, Defendant, requests that the Court enter an order dismissing

Plaintiffs’ claims against Defendant, for its costs herein expended, attorney's fees and all

other just and proper relief to which it may be entitled.




                                              4
          Case 2:20-cv-00230-LPR Document 6 Filed 11/20/20 Page 5 of 9




                                   Respectfully submitted,

                                    /s/ R. Kenny McCulloch
                                   R. Kenny McCulloch
                                   AR Bar Number 88044
                                   Attorneys for Defendant
                                   Barber Law Firm PLLC
                                   425 West Capitol Avenue, Suite 3400
                                   Little Rock, AR 72201-3483
                                   Telephone: (501) 372-6175 / Fax: (501) 375-2802
                                   E-mail: rkmcculloch@barberlawfirm.com


                               CERTIFICATE OF SERVICE

        I hereby certify that on November 20th, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, which shall send notification of such filing to
the following:


Kenneth P. “Casey” Castleberry
Murphy, Thompson, Arnold
Skinner & Castleberry
555 East Main Street, Suite 200
Post Office Box 2595
Batesville, AR 72503
casey@castleberrylawfirm.com


                                    /s/ R. Kenny McCulloch
                                   R. Kenny McCulloch




                                             5
             Case 2:20-cv-00230-LPR Document 6 Filed 11/20/20 Page 6 of 9




                                                                    As of September 1, 2017

BY ELECTRONIC MAIL

Holistic of Arkansas, LLC
Attn: Josh Genderson
Authorized Representative and Chief Executive Officer
josh@cellar.com

        Re:     Preparation of Applications for Medical Marijuana Licenses in the State of Arkansas

Dear Josh:

        We are pleased that you have selected Feuerstein Kulick LLP (the “Firm”) to represent
Holistic of Arkansas, LLC (the “Company”). If at any time you have any questions, or if there is an
action you believe we should be taking, please do not hesitate to contact us right away. We want you
to be fully satisfied at all times with the services we provide you.

        We believe that a clear understanding of the scope of our engagement and of our fee
arrangement will assist both of us to establish a positive relationship, and help us to avoid any
misunderstandings. This letter is intended, therefore, to outline the scope of our services in this
matter, and to confirm the terms and fee arrangements upon which the Firm will render services to
the Company.

        The Company has engaged the Firm to represent it in connection with its applications for a
medical marijuana cultivation and dispensary licenses in the State of Arkansas. It is understood that
these services will be performed by us principally in the State of New York and that the substantive
law of New York will govern any issues that may arise concerning this representation and any of the
provisions of this agreement including its enforcement.

        I will personally supervise and coordinate the rendition of services set forth above. You
should raise directly to me any questions that may arise concerning the terms of this engagement letter,
or the performance of our services. From time to time, we may delegate portions of the work to other
attorneys and paralegal assistants in the Firm for certain reasons, such as to gain the advantage of their
expertise, to effect cost efficiencies for your benefit, or otherwise. Notwithstanding the foregoing, it
is understood and agreed that the Firm will also delegate portions of work to Matthew Schweber,
whose time is currently billed at $500 per hour.



                                    EXHIBIT 1 TO ANSWER
           Case 2:20-cv-00230-LPR Document 6 Filed 11/20/20 Page 7 of 9




Holistic of Arkansas, LLC
As of September 1, 2017
Page 2

         Currently, my time is billed at $600 per hour, my junior partners’ time is billed at $375 per
hour, and my associate’s time is billed at $175 per hour. Our invoices will also set forth all expenses
that we incur on your behalf. A schedule showing the current basis upon which we compute certain
costs and expenses is attached for your reference. For our work in connection with the Arkansas
medical marijuana applications, we have agreed to an unconditional fixed fee of $50,000.00 to be paid
following the submission of the applications on September 18, 2017 (the “Fixed Fee”). In addition
to the Fixed Fee, in the event that the Company is successful in obtaining any medical marijuana
license, dispensary and/or cultivation, in the State of Arkansas, the Company shall (i) pay the Firm
and Mr. Schweber 100% of the amount billed minus $50,000.00, and (ii) issue Units and interests,
including economic interests, to the Firm or its designee equal to two percent (2%) in and to the
Company and any affiliate owned and/or controlled by Josh Genderson and/or David Engel as far
as such entity relates to the Arkansas operation(s). For the sake of clarity, in addition to a 2%
ownership interest in the Company, the Firm or its designee would be entitled to 2% of the economics
realized by Full Moon Investments, LLC and/or Liberty Management, LLC relating to the Arkansas
operation(s).

        The Fixed Fee does not include any third-party costs incurred by the Firm, which costs will
be the Company’s responsibility and needs to be paid by the Company in a timely manner. The Fixed
Fee will also not include any legal fees or costs associated with any matters that are not directly
connected to the Company’s applications, including, without limitation, any litigation or any kind of
disputes or transactions not referenced herein. For such other legal services, the Firm will charge its
standard hourly rates.

        Based upon our prior discussions, the Firm has concluded, in the exercise of its sole
professional judgment, that this fee structure is fair and reasonable. Because the fee structure involves
compensation to the Firm involving equity and economic interests, the provision of Rule 1.8(a) of the
New York Rules of Professional Conduct must be met. Rule 1.8(a) requires, in addition to the fee
structure being fair and reasonable to the client, that the firm: (i) provide full written disclosure to the
terms of the fee structure; (ii) advise you, in writing, of the desirability of seeking, and provide you
with reasonable opportunity to seek, the advice of independent legal counsel with respect to the new
fee structure and (iii) obtain from you informed consent to the terms in writing signed by you.

        By your signature below, you hereby: (i) acknowledge the disclosures contained in this letter
and otherwise made by the Firm; (ii) agree to the terms of the fee structure set forth herein for the
Firm’s representation of you in connection with the Company’s applications for medical marijuana
licenses in the State of Arkansas; (iii) acknowledge that you have had the opportunity to review the
disclosures made by the Firm and the new fee structure with independent legal counsel and that the
Firm has recommended that you do so; and (iv) represent and warrant that the signatories below have
the authority to bind the entities below, and any affiliate created in relation to the Company’s Arkansas
operation, to the terms hereof.

        Our invoices are payable on the dates set forth above. If any invoice is not paid in full within
15 days of the events set forth above, we reserve the right to charge interest upon the unpaid balance,
from the date the invoice is rendered until the date it is paid, at the legal rate of 9% per annum. If any
payment becomes delinquent without our consent, we may treat your failure to make payment in
accordance with the terms of this agreement as a decision on your part to terminate our services and
           Case 2:20-cv-00230-LPR Document 6 Filed 11/20/20 Page 8 of 9




Holistic of Arkansas, LLC
September 1, 2017
Page 3

may cease any pending work until satisfactory arrangements have been made. In such event, we shall,
upon written notice to you, have the right to withdraw as counsel in any matter or action in which we
have appeared on the Company’s behalf, or on behalf of any entity in which the Company has an
interest, which withdrawal shall not relieve the Company of the obligation to pay any fees and expenses
incurred by it.

        If you disagree with the amount of our fees or other charges, or if you have any concerns
about our work for the Company, please bring that to our attention as soon as possible. In the event
any dispute between us arising from or relating to our work cannot be resolved informally, we both
agree to forego the right to trial by jury and to resolve any disputes between us, or any disputes the
Company has with any of our lawyers or staff, including but not limited to disputes over fees and
charges, exclusively through private and confidential binding arbitration in New York City before
JAMS or NAM, established and respected mediation and arbitration services, in accordance with the
rules and procedures of the selected agency. The arbitrator or arbitrators will be authorized to award
any damages or relief that a court of law having jurisdiction over the dispute could award. You
acknowledge by signing this letter that the Company has had the opportunity to consult with other
counsel about the consequences of agreeing to binding arbitration and that we recommended that you
do so. You understand that, by agreeing to the provisions of this paragraph, the Company is waiving
the right it may have to request non-binding arbitration of fee disputes in New York City under Part
137 of the Rules of the Chief Administrator of the Office of Court Administration of the New York
State Unified Court System or under applicable bar association procedures. By signing this
engagement letter, the Company expressly waives that right and agrees to binding private arbitration
as provided above.

         Please confirm that the foregoing reflects our agreement by signing and returning a copy of
this letter.

       We are proud to represent you and trust that we will justify your confidence in us.

                                  [Signature Page follows on Next Page]
          Case 2:20-cv-00230-LPR Document 6 Filed 11/20/20 Page 9 of 9




Holistic of Arkansas, LLC
As of September 1, 2017
Page 4

                                                   Very truly yours,

                                                   FEUERSTEIN KULICK LLP

                                                   /s Mitch Kulick
                                                   By: Mitch Kulick

Confirmed and Agreed to:

HOLISTIC OF ARKANSAS, INC.

______________________
By: Josh Genderson, Chief Executive Officer and Authorized Representative


LIBERTY MANAGEMENT, LLC

______________________
By: Josh Genderson, Chief Executive Officer and Authorized Representative


FULL MOON, LLC

______________________
By: Josh Genderson, Authorized Representative
